DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been considered, and have found to be persuasive.  Please find the new ground(s) of rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2016/179358).
Regarding claim 1, Liu discloses a lead-free solder alloy comprising: 2.0% by mass or more and 4.0% by mass or less of Ag (2.5 - 4.5 wt % Ag, Claim 1), 0.3% by mass or more and 0.7% by mass or less of Cu (0.6 – 2.0 wt % Cu, Claim 1), 1.2% by mass or more and 2.0% by mass or less of Bi (0.1 – 2.5 wt % Bi, Claim 2), 0.5% by mass or more and 2.1% by mass or less of In (0.1 – 4.5 wt% In, Claim 2), 3.0% by mass or more and 4.0% by mass or less of Sb (2.5 – 9.0 wt % Sb, Claim 1), 0.001% by mass or more and 0.05% by mass or less of Ni (0.001 – 0.2 wt % Ni, Claim 2), 0.001% by mass or more and 0.01% by mass or less of Co (0.001 – 0.2 wt % Ni, Claim 2), and the balance being Sn (remainder of Sn, Claim 1). 
Regarding claim 2, Liu discloses wherein an amount of Cu is 0.5% by mass or more and 0.7% or less (Claim 1). 
Regarding claim 3, Liu discloses wherein an amount of Bi is 1.5% by mass or more and 2.0% by mass or less (Claim 2). 
Regarding claim 4, Liu discloses wherein an amount of Bi is 1.5% by mass or more and 2.0% by mass or less (Claim 2). 
Regarding claim 5, Liu discloses wherein an amount of In is 0.75% by mass or more and 2.1% by mass or less (Claim 2). 
Regarding claim 6, Liu discloses wherein an amount of In is 0.75% by mass or more and 2.1% by mass or less (Claim 2). 
Regarding claim 7, Liu discloses wherein an amount of In is 0.75% by mass or more and 2.1% by mass or less (Claim 2). 
Regarding claim 8, Liu discloses wherein an amount of In is 0.75% by mass or more and 2.1% by mass or less (Claim 2).
Regarding claim 9, Liu discloses wherein an amount of Sb is 3.0% by mass or more and 3.8% by mass or less (Claim 1).
Regarding claim 10, Liu discloses wherein an amount of Sb is 3.0% by mass or more and 3.8% by mass or less (Claim 1).
Regarding claim 11, Liu discloses wherein an amount of Sb is 3.0% by mass or more and 3.8% by mass or less (Claim 1).
Regarding claim 12, Liu discloses wherein an amount of Sb is 3.0% by mass or more and 3.8% by mass or less (Claim 1).
Regarding claim 13, Liu discloses wherein an amount of Sb is 3.0% by mass or more and 3.8% by mass or less (Claim 1). 
Regarding claim 14, Liu discloses wherein an amount of Sb is 3.0% by mass or more and 3.8% by mass or less (Claim 1).
Regarding claim 15 Liu discloses at least one of P, Ga, and Ge in a total amount of 0.001% by mass or more and 0.05% by mass or less (Claim 1 paragraph [0007]).
Regarding claim 16, Liu discloses at least one of Fe, Mn, Cr, and Mo in a total amount of 0.001% by mass or more and 0.05% by mass or less (paragraph [0007]).
Regarding claim 17, Liu discloses solder joining material comprising: the lead-free solder alloy according to claim 1; and a flux (claim 8).
Regarding claim 18, Liu discloses solder paste comprising: the lead-free solder alloy according to claim 1 in a powder form; and a flux comprising a base resin, a thixotropic agent, an activator, and a solvent (claim 8).
Regarding claim 19, Liu discloses electronic circuit mounting substrate, comprising a solder joint formed using the lead-free solder alloy according to claim 1 (page 1, Technical Field). 
Regarding claim 20, Liu discloses electronic control device comprising the electronic circuit mounting substrate according to claim 19 (page 1, Technical Field). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847